                1    SPINELLI, DONALD & NOTT
                     A Professional Corporation
                2    LYNN A. GARCIA, SBN: 131196
                     601 University Avenue, Suite 225
                3    Sacramento, CA 95825
                     Telephone: (916) 448-7888 | Facsimile: (916) 448-6888
                4    lynng@sdnlaw.com

                5    Attorneys for Defendants DAN PARK, NADENE GALAS,
                     RICHARD BAUM, and GARY CARVALHO
                6
                     McCormick, Barstow, Sheppard,
                7    Wayte & Carruth LLP
                     CORNELIUS J. CALLAHAN, SBN: 202585
                8    1125 I Street, Suite 1
                     Modesto, CA 95354
                9    Telephone: (209) 524-1100 | Facsimile: (209) 524-1188
                     neil.callahan@mccormickbarstow.com
              10
                     Attorneys for Defendant CHRISTOPHER CHILLES
              11
                     TIM A. PORI, SBN 189270
              12     Law Offices of Tim A. Pori
                     724 Texas Street
              13     Fairfield, CA 94533
                     Telephone: (707) 427-2800 | Facsimile: (707) 427-2220
              14     tim@defense-attorney-pori.com

              15     Attorney for Plaintiff

              16                                   UNITED STATES DISTRICT COURT

              17                       FOR THE EASTERN DISTRICT OF CALIFORNIA, FRESNO

              18      DONEISHA NEIL, Deceased, THROUGH                 Case No.: 1:17-cv-00256-LJO-SKO
                      HER SUCCESSOR IN INTEREST
              19      LATISHA CYPRIAN; LATISHA CYPRIAN,
                                                                       JOINT STIPULATION TO CONTINUE
              20      Individually,                                    PRETRIAL CONFERENCE

              21                     Plaintiff,
                           vs.
              22                                                       Complaint filed: 2/22/17
                      DAN PARK, NADENE GALAS, RICHARD                  Trial Date: November 5, 2019
                      BAUM, CHRISTOPHER CHILLES, and
              23      GARY CARVALHO Individually; and DOES
                      1–50, Jointly and Severally
              24
                                     Defendants.
              25
                     ///
              26
                     ///
              27
                     ///
              28
SPINELLI, DONALD &
       NOTT
                1           The parties, by and through their counsel of record, stipulate as follows and jointly

                2    make the following request for modification of existing dates:

                3           1.      Plaintiff filed her Complaint on February 6, 2017. (ECF 1).

                4           2.      Plaintiff filed her First Amended Complaint on April 24, 2017 (ECF 10).

                5           3.      Plaintiff filed her Second Amended Complaint on July 26, 2017 (ECF 39).

                6           4.      Plaintiff filed her Third Amended Complaint, the operative complaint on

                7    November 6, 2017 (ECF 40).

                8           5.      On February 27, 2018, counsel of record filed a Joint Scheduling Report

                9    outlining the parties proposed deadlines to the court. (ECF 49)

              10            6.      On March 7, 2018, the Court issued its Scheduling Order setting forth

              11     deadlines and scheduling the Settlement Conference, Pretrial Conference and Trial in his

              12     matter. (ECF 54)

              13            7.      On August 29, 2018, Substitutions of Attorney were Ordered by the Court

              14     adding Lynn A. Garcia, as counsel of record for Defendants Dan Park, Nadene Galas,

              15     Richard Baum and Gary Garvalho. (ECF 59-62) At that point, the Scheduling Order had

              16     been in place for almost six (6) months.

              17            8.      Thus, counsel for Defendants Dan Park, Nadene Galas, Richard Baum and

              18     Gary Garvalho has a conflict with the date of September 11, 2019.

              19            9.      This is the first request to continue the Status (Pretrial Scheduling)

              20     Conference from September 11, 2019.

              21            10.     The parties HEREBY STIPULATE AND AGREE to continue the Status (Pretrial

              22     Scheduling) Conference for one (1) week after the currently scheduled date of September 11, 2019

              23     to September 18, 2019, or as soon thereafter as the court may have available, and that all due dates

              24     triggered by the date of the Status (Pretrial Scheduling) Conference be reset accordingly.

              25            ///

              26            ///

              27            ///

              28            ///
SPINELLI, DONALD &
       NOTT
                1           WHEREFORE, the parties enter into this Stipulation on the terms and conditions set forth

                2    above and request that the Court issue an Order consistent with its terms.

                3    Dated: February 6, 2018                      SPINELLI, DONALD & NOTT

                4                                                 By: s/ Lynn A. Garcia
                                                                      LYNN A. GARCIA
                5                                                     Attorneys for Defendants
                6                                                     DAN PARK, NADENE GALAS,
                                                                      RICHARD BAUM, and GARY
                7                                                     CARVALHO

                8    Dated: January 31, 2019                      McCORMICK, BARSTOW, SHEPPARD,
                                                                  WAYTE & CARRUTH LLP
                9
                                                                  By: s/ Neill Callahan
              10
                                                                          NEIL CALLAHAN
              11                                                          Attorneys for Defendant
                                                                          CHRISTOPHER CHILLES
              12

              13     Dated: December 21, 2018                     LAW OFFICES OF TIM A. PORI

              14                                                  By: s/ Tim A. Pori
                                                                          TIM A. PORI
              15                                                          Attorneys for Plaintiff
              16
                                                         FILER’S ATTESTATION
              17
                            Pursuant to Civil Local Rule 5-1(i)(3), regarding signatures, Lynn A. Garcia hereby attests
              18
                     that concurrence in the filing of this document has been obtained from all the signatories above.
              19

              20
                     Dated: February 6, 2019                      s/ Lynn A. Garcia
              21                                                  LYNN A. GARCIA
                                                                  Counsel for Defendants
              22

              23

              24

              25

              26
              27

              28
SPINELLI, DONALD &
       NOTT
                1                                                   ORDER

                2           PURSUANT TO THE STIPULATION AND GOOD CAUSE APPEARING, the date for the

                3    Status (Pretrial Scheduling) Conference currently set for September 11, 2019 shall be vacated and

                4    continued one (1) week out, or as soon thereafter as the court may have available, to be scheduled on

                5    September 18, 2019 at 8:15 a.m. in Courtroom 4. A Joint Status Report must be filed on behalf of

                6    the Parties on or before September 11, 2019.

                7
                     IT IS SO ORDERED.
                8

                9       Dated:     February 7, 2019                        /s/ Lawrence J. O’Neill _____
                                                                    UNITED STATES CHIEF DISTRICT JUDGE
              10

              11

              12

              13

              14

              15

              16

              17

              18

              19

              20

              21

              22

              23

              24

              25

              26
              27

              28
SPINELLI, DONALD &
       NOTT
